Norton, J.
This suit was instituted in the circuit court of the city of St. Louis for the purpose of charging the separate real estate of defendant, Anne E. G-awtry, a married woman, with the payment of a note indorsed by her for $10,079.69. On the trial a judgment and decree was rendered for plaintiff in conformity with the prayer of the petition, which on appeal to the St. Louis court of appeals was affirmed, from which judgment of affirmance defendants have appealed to this court. The opinion of the court of appeals is reported in 11 Mo. App. 322, and it is there held that the state in which a note is made payable, and in which it is delivered in consummation of a bargain, is the place of the contract, though the note is executed in another state; that in an equity proceeding in the courts of this state, where nothing to the contrary appears, it will be presumed that *343the equity doctrine of a sister state is the same as that of the forum, where the courts of both states have an equity jurisdiction ; that a married woman in this state is deemed a feme sole for the purpose of charging her separate estate with the payment of a debt, and in an action to enforce her foreign contract against her separate estate in • this state, the law of the forum governs as to her power to make it and its validity. These principles, we think, are abundantly sustained by the authorities referred to in the opinion of the court of appeals, and the following authorities not therein cited: Story on Conflict of Laws, 242, 280; Dan. on Neg. Inst., sec. 868 ; Davis v. Clemson, 6 McLean, 622; Cook v. Litchfield, 5 Sandf. 337; Lee v. Sellick, 33 N. Y. 615 ; Lawrence v. Bassett, 5 Allen 140. The above principles were properly applied to the facts of this case by the court of appeals, and its judgment affirming the judgment of the circuit court is hereby affirmed.
All concur, except Judge Sherwood, absent.